PER CURIAM:
In this reciprocal discipline matter, the Board on Professional Responsibility recommends that respondent be suspended from the practice of law in the District of Columbia for ninety days, with reinstatement conditioned upon a showing of fitness.* The misconduct, which transpired in the State of Maryland, consisted essentially of respondent’s failure as an employer (a) to file Maryland income tax returns in a timely manner, (b) to pay trust fund income taxes withheld from employees’ wages and (c) to maintain a separate ledger account for withholding tax monies.
Neither respondent nor Bar Counsel has made exceptions to the Board’s recommendation. Given our limited scope of review in uncontested disciplinary cases, see In re Goldsborough, 654 A.2d 1285, 1287-88 (D.C.1995), we adopt the Board’s recommendation. Accordingly, it is
ORDERED that John L. Clark, Jr. is suspended from the practice of law in the District of Columbia for the period of ninety days, with reinstatement to be conditioned upon a showing of fitness. See D.C. Bar R. XI, § 3(2). The ninety-day period will begin when respondent files an affidavit in compliance with D.C. Bar R. XI, § 14(g), see In re Bowser, 771 A.2d 1002, 1009 (D.C.2001) (per curiam); meanwhile he will remain suspended.

So ordered.


 Respondent has been temporarily suspended by this court pursuant to D.C. Bar R. XI, § 11(d).